DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In claim 1, the limitation “the metallic layer consists essentially of” is interpreted as equivalent to “the metallic layer comprising” because absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See MPEP 2111.03(III). The specification and claims are not clear as to what is regarded as constituting a material change in the basic and novel characteristics of the metallic layer. The specification describes the metallic layer comprises or is formed of various mixtures of elements (Specification pg. 7) and is not clear as to which elements cannot be included within the mixtures/alloys described.
Furthermore, applicant should note that if the metallic layer limitation is amended to require a layer “consisting of” the recited mixtures, the limitations reciting “a mixture of metals comprising” X would contradict the “consisting” requirement and thus lead to the claim being indefinite.

Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejections under 35 U.S.C. 112(b).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of the specular reflection gloss correlating with a “specular reflection gloss of the previously deposited metallic layer” does not appear to be supported by the specification. Rather, the specification describes the specular reflection gloss correlates with the surface quality of the previously deposited metallic layers (pg. 10 line 1-3). Additionally, the specification describes that, when the quality of the metallic layer is high in terms of high density and high smoothness, the oxide layer has a high specular reflection gloss (pg. 9 line 18-26). Therefore, this rejection may be overcome by amending the claim to specify that the specular reflection gloss correlates with a “smoothness” or “density” of the previously deposited metallic layer.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 8-9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kociubczyk (NPL – “TiO2 Coatings in Alkaline Electrolytes Using Anodic Oxidation Technique”) in view of Belousov (US 20050205415 A1) and Chan (US 20040247904 A1).
Regarding claim 1, Kociubczyk (NPL) teaches that the Ti-6Al-4V alloy (AlTi alloy or a mixture of aluminum and titanium) can be oxidized in an alkaline solution comprising NaOH (Fig. 5) to form a colored coating (pg. 70). Kociubczyk also teaches the NaOH may have a concentration of 0.1 M to avoid an undesirable spark at 50 V, as opposed to 1 M and 2 M (Fig. 5; pg. 71), and achieving a film of uniform color. Furthermore, because NaOH is a strong base, the concentration of OH- ions is equal to the concentration of NaOH, or 0.1 M, which results in a pOH of –log(0.1), or 1. The pOH and pH add up to 14, so the pH of the 0.1 M NaOH electrolyte is 13 (between 12 and 14). 
The NaOH concentration of 0.1 M (mol/L) (Kociubczyk Fig. 5) is equivalent to 3.9997 g of NaOH per liter, or 1000 g, of water. Therefore, the weight percent of NaOH in the electrolyte is (3.9997/(1000+3.9997))*100, or 0.398%.
 Kociubczyk fails to explicitly teach a NaOH concentration between 0.5 and 0.6 in weight percentage. However, absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because the prior art NaOH weight percentage of 0.398% is so close to the claimed weight percentage of 0.5% to 0.6% that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a NaOH concentration between 0.5% and 0.6% with a reasonable expectation of success and with predictable results.
Kociubczyk fails to explicitly teach providing a substrate body or a plurality of substrate bodies comprising one or more substrate surfaces to be coated in an interior of a vacuum coating chamber and depositing a coating on the one or more substrate surfaces to be coated, wherein the coating involves deposition of a metallic layer, before performing anodic oxidation.
However, Belousov (US 20050205415 A1), in the analogous art of sputtering an aluminum titanium alloy, teaches sputtering a Ti-6Al-4V film using a Ti-8Al-4V target material (para 0039-0041) performed in a vacuum chamber (para 0035). Additionally, Chan (US 20040247904 A1), in the analogous art of anodic oxidation of a PVD film, teaches depositing a layer of aluminum-titanium alloy (metallic layer) onto a titanium substrate (para 0031), and anodic oxidation of the aluminum-titanium layer to form aluminum and titanium oxides and thus change the color of the film (para 0033; Table 1), wherein the Al/Ti coating (substrate surface) acts as the anode (para 0032).
Because Belousov and Chan teach that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform anodic oxidation on a Ti-6Al-4V film deposited by sputtering onto a substrate with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The previous combination of Kociubczyk, Belousov, and Chan fails to explicitly teach depositing a non-metallic layer between the substrate surface and the metallic layer. However, Chan teaches that the Al-Ti alloy layer can be deposited after depositing a silicon-containing polymer (non-metallic) as an interfacial layer between the plastic substrate and the alloy (para 0038). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit a silicon containing polymer coating on the substrate to improve adhesion of the AlTi based alloy (para 0036-0038).
Regarding claim 4, the combination of Kociubczyk, Belousov, and Chan teaches the deposition of the metallic layer by PVD (Chan para 0031, Belousov para 0041).
Regarding claim 8, the combination of Kociubczyk, Belousov, and Chan teaches that the NaOH solution can function with at least a voltage between 10 and 50 V; therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a voltage between 10 and 50 V (below 200 V) to avoid the undesirable spark (Kociubczyk Fig. 5; pg. 71).
Regarding claim 9, the combination of Kociubczyk, Belousov, and Chan teaches the metallic layer comprises an Ti-6Al-4V alloy (one or more metal alloys) (Kociubczyk Abstract).
Regarding claim 14, the combination of Kociubczyk, Belousov, and Chan teaches the metallic layer is deposited (Chan para 0031) thus inherently having a thickness which enables using a desired anodization voltage, wherein the metallic layer can be effected by anodic oxidation from the outer surface of the metallic layer to a depth of penetration that is not larger than the total thickness of the metallic layer but is essentially equal to the total thickness of the metallic layer.
Furthermore, Chan teaches the thickness of the oxide layer depends on the electric voltage applied and the color of the layer depends on the oxide layer thickness (para 0021), thus recognizing the electric voltage and associated thickness of the metal layer oxidized as result effective variables. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of oxide thickness by routine optimization, which can include an oxide thickness equal to the original thickness of the film. See MPEP 2144.05(II).
Regarding claim 15, the combination of Kociubczyk, Belousov, and Chan fails to explicitly teach a specular reflection gloss of the colored surface obtained after anodic oxidation correlates with a specular reflection gloss of the previously deposited metallic layer. However, the aforementioned combination teaches a similar process as the instant application. Similar processes with similar materials must necessarily yield similar results. Therefore, the process of the combination of Kociubczyk, Belousov, and Chan must necessarily yield a specular reflection gloss that correlates with a specular reflection gloss of the previously deposited metallic layer. See MPEP 2112.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kociubczyk (NPL – “TiO2 Coatings in Alkaline Electrolytes Using Anodic Oxidation Technique”) in view of Belousov (US 20050205415 A1) and Chan (US 20040247904 A1), as applied to claim 4 above, and further in view of Ivanov (US 20110005920 A1).
Regarding claim 5, the previous combination of Kociubczyk, Belousov, and Chan fails to explicitly teach the metallic layer is deposited by magnetron sputtering.
 However, Ivanov (US 20110005920 A1), in the analogous art of sputtering, teaches high impulse power magnetron sputtering (HIPIMS) as a PVD method (para 0009). Because Ivanov teaches that such deposition methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use HIPIMS (magnetron sputtering) for the deposition of Kociubczyk in view of Belousov and Chan with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Regarding claim 6, the previous combination of Kociubczyk, Belousov, and Chan fails to explicitly teach the metallic layer is deposited by high impulse magnetron sputtering.
 However, Ivanov (US 20110005920 A1) teaches high impulse power magnetron sputtering (HIPIMS) as a PVD method (para 0009). Because Ivanov teaches that such deposition methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use HIPIMS for the deposition of Kociubczyk in view of Belousov and Chan with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kociubczyk (NPL – “TiO2 Coatings in Alkaline Electrolytes Using Anodic Oxidation Technique”) in view of Belousov (US 20050205415 A1), and Chan (US 20040247904 A1), as applied to claim 4 above, and further in view of Yamamoto (US 20110314991 A1).
Regarding claim 7, the combination of Kociubczyk, Belousov, and Chan fails to explicitly teach the metallic layer is deposited by arc ion plating techniques including use of micro-particles filter systems. 
However, Yamamoto (US 20110314991 A1), in the analogous art of physical vapor deposition, teaches using filtered arc ion plating to deposit a hard film comprising aluminum and titanium (para 0012). Because Yamamoto teaches that such deposition methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use filtered arc ion plating for the deposition of Ti-6Al-4V with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kociubczyk (NPL – “TiO2 Coatings in Alkaline Electrolytes Using Anodic Oxidation Technique”) in view of Belousov (US 20050205415 A1), and Chan (US 20040247904 A1), as applied to claim 1 above, and further in view of Kawasaki (US 20170219483 A1).
Regarding claim 12, the combination of Kociubczyk, Belousov, and Chan fails to explicitly teach the metallic layer is a mixture of aluminum and chromium. However, Kawasaki (US 20170219483 A1), in the analogous art of anodic oxidation, teaches titanium-based substrates to be oxidized may be substituted for zirconium, chromium, aluminum, or any combination thereof (para 0037), which may include a mixture of aluminum and chromium, wherein the anodic oxidation may be performed with NaOH at 0.1 M (para 0083).
Both Kociubczyk and Kawasaki teach a metal to undergo anodic oxidation to produce an optical interference layer and wherein both are performed in a 0.1 M NaOH solution (Kociubczyk pg. 70-71; Kawasaki para 0037, 0040). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the Ti-6Al-4V film of Kociubczyk with a film comprising a mixture of aluminum and chromium because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
Regarding claim 13, the combination of Kociubczyk, Belousov, and Chan fails to explicitly teach the metallic layer is a mixture of metals comprising zirconium, niobium, tantalum, or chromium. However, Kawasaki (US 20170219483 A1), in the analogous art of anodic oxidation, teaches titanium-based substrates to be oxidized may be substituted for zirconium, chromium, aluminum, or any combination thereof (para 0037), which may include a mixture comprising zirconium and/or chromium, wherein the anodic oxidation may be performed with NaOH at 0.1 M (para 0083).
Both Kociubczyk and Kawasaki teach a metal to undergo anodic oxidation to produce an optical interference layer and wherein both are performed in a 0.1 M NaOH solution (Kociubczyk pg. 70-71; Kawasaki para 0037, 0040). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the Ti-6Al-4V film of Kociubczyk with a film comprising a mixture of zirconium and/or chromium because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).

Claims 1, 4-5, 8-9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Munz (US 20060019035 A1), cited in the office action mailed 04/14/2021, in view of Hata (US 20160342242 A1), Homfeldt (DE 102013102746 A1), and Kawasaki (US 20170219483 A1).
	Regarding claim 1, Munz (US 20060019035 A1) teaches depositing a (metallic) barrier layer of niobium, tantalum, or aluminum/titanium alloys (single metallic layer comprising at least two different metals) onto a substrate (para 0008, 0064) and then performing anodic oxidation to form a interference metal oxide to produce uniform colors on the layer (para 0018, 0068, 0108). 
Munz fails to explicitly teach at least one non-metallic layer is deposited between the one or more substrate surfaces to be coated and the single metallic layer, wherein the single metallic layer is deposited directly on the at least one non-metallic layer.
 However, Hata (US 20160342242 A1), in the analogous art of thin film deposition, teaches forming an adhesion layer between a base material and a metal layer by deposition (para 0072, 0133), wherein the adhesion layer may comprise at least one metal and one or more elements selected from carbon, oxygen, and nitrogen (non-metallic) (para 0068-0069), the substrate may be glass, resin, or the like (para 0025), and the metal layer may comprise at least one metals selected from a group containing Ta (para 0031).
Munz teaches a polymer substrate that may also be provided with a metallic layer to improve adhesion of the alloy layer (para 0088-0089). Because Hata teaches that non-metallic oxide, nitride, or carbide adhesion layers are functional with resin (polymer) substrate, such as polyimide or PET (para 0025, 0068-0069), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the metallic adhesion improving layers of Munz with a non-metallic adhesion layer because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
Munz teaches the anodic oxidation may take place in ammonium pentaborate in glycol (alkaline) (para 0109) but fails to explicitly teach the electrolyte bath has a pH value between 12 and 14, wherein the alkaline electrolyte bath is a sodium hydroxide solution having NaOH in 0.5 to 0.6 weight percent. However, Homfeldt (DE 102013102746 A1), in the analogous art of anodic oxidation of a sputtered film, teaches anodic oxidation of niobium and tantalum may be performed in an alkaline bath with a pH up to 14 (para 0031, 0040). Additionally, Kawasaki (US 20170219483 A1), in the analogous art of anodic oxidation, teaches anodic oxidation of titanium or other suitable metals and alloys thereof may be performed with a NaOH solution having a concentration of 100 mM (para 0037, 0083)
	Kawasaki and Munz both teach anodic oxidation of metals, including titanium, in alkaline solutions to form an interference layer (Kawasaki para 0074; Munz Abstract, 0007, 0109). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the aqueous solution of Munz with the 100 mM NaOH solution of Kawasaki because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B). Because NaOH is a strong base, the concentration of OH- ions is equal to the concentration of NaOH, or 0.1 M, which results in a pOH of –log(0.1), or 1. The pOH and pH add up to 14, so the pH of the 0.1 M NaOH electrolyte is 13 (between 12 and 14). The NaOH concentration of 100 mM, or 0.1 M (mol/L) is equivalent to 3.9997 g of NaOH per liter, or 1000 g, of water. Therefore, the weight percent of NaOH in the electrolyte is (3.9997/(1000+3.9997))*100, or 0.398%. Kawasaki fails to explicitly teach a NaOH concentration between 0.5 and 0.6 in weight percentage. However, absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because the prior art NaOH weight percentage of 0.398% is so close to the claimed weight percentage of 0.5% to 0.6% that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a NaOH concentration between 0.5% and 0.6% with a reasonable expectation of success and with predictable results.
	Regarding claim 4, the combination of Munz, Hata, Homfeldt, and Kawasaki teaches that the metallic layer is deposited by PVD (Munz para 0023).
	Regarding claim 5, the combination of Munz, Hata, Homfeldt, and Kawasaki teaches that the metallic layer is deposited by magnetron sputtering (Munz para 0043).
	Regarding claim 8, the combination of Munz, Hata, Homfeldt, and Kawasaki teaches the anodization voltage is less than 200 V (Munz para 0110, Homfeldt para 0032; Kawasaki para 0083).
	Regarding claim 9, the combination of Munz, Hata, Homfeldt, and Kawasaki teaches the metallic layer may be an alloy containing niobium, tantalum, or aluminum/titanium (one or more metal alloys) (Munz para 0009, 0013, 0064).
Regarding claim 12, the previous combination of Munz, Hata, Homfeldt, and Kawasaki fails to explicitly teach the metallic layer is made of a mixture of aluminum and chromium. However, Kawasaki (US 20170219483 A1), in the analogous art of anodic oxidation, teaches titanium-based substrates to be oxidized may be substituted for zirconium, chromium, aluminum, or any combination thereof (para 0037), which may include a mixture of aluminum and chromium, wherein the anodic oxidation may be performed with NaOH at 0.1 M (para 0083).
Munz and Kawasaki both teach a titanium or aluminum alloy to undergo anodic oxidation to produce an optical interference layer (Munz para 0062-0064; Kawasaki para 0037, 0040). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the titanium/aluminum alloy of Munz with a film comprising a mixture of aluminum and chromium because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
	Regarding claim 13, the combination of Munz, Hata, Homfeldt, and Kawasaki teaches the metallic layer may be an alloy (mixture) containing niobium or tantalum (Munz para 0009, 0013, 0064).
Regarding claim 14, the combination of Munz, Hata, Homfeldt, and Kawasaki teaches the metallic layer is deposited (Munz para 0064) thus inherently having a thickness which enables using a desired anodization voltage, wherein the metallic layer can be effected by anodic oxidation from the outer surface of the metallic layer to a depth of penetration that is not larger than the total thickness of the metallic layer but is essentially equal to the total thickness of the metallic layer.
Furthermore, Munz teaches the thickness of the oxide layer is selected to cause interference of incident light with a specific color (Abstract, 0008, 0079), thus recognizing the associated thickness of the metal layer oxidized as a result effective variable. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of oxide thickness by routine optimization, which can include an oxide thickness equal to the original thickness of the film. See MPEP 2144.05(II).
Regarding claim 15, the combination of Munz, Hata, Homfeldt, and Kawasaki fails to explicitly teach a specular reflection gloss of the colored surface obtained after anodic oxidation correlates with a specular reflection gloss of the previously deposited metallic layer. However, the aforementioned combination teaches a similar process as the instant application. Similar processes with similar materials must necessarily yield similar results. Therefore, the process of the combination of Munz, Hata, Homfeldt, and Kawasaki must necessarily yield a specular reflection gloss that correlates with a specular reflection gloss of the previously deposited metallic layer. See MPEP 2112.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Munz (US 20060019035 A1) in view of Hata (US 20160342242 A1), Homfeldt (DE 102013102746 A1), and Kawasaki (US 20170219483 A1), as applied to claim 5 above, and further in view of Ivanov (US 20110005920 A1).
Regarding claim 6, the combination of Munz, Hata, Homfeldt, and Kawasaki fails to explicitly teach that the metallic layer is deposited by high power impulse magnetron sputtering (HIPIMS). However, Ivanov (US 20110005920 A1) teaches high impulse power magnetron sputtering (HIPIMS) as a PVD method (para 0009). Because Ivanov teaches that such deposition methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use HIPIMS for the deposition of Munz with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Munz (US 20060019035 A1) in view of Hata (US 20160342242 A1), Homfeldt (DE 102013102746 A1), and Kawasaki (US 20170219483 A1), as applied to claim 4 above, and further in view of Yamamoto (US 20110314991 A1).
Regarding claim 7, the combination of Munz, Hata, Homfeldt, and Kawasaki fails to explicitly teach the metallic layer is deposited by arc ion plating techniques including use of micro-particles filter systems. However, Yamamoto (US 20110314991 A1), in the analogous art of physical vapor deposition, teaches using filtered arc ion plating to deposit a hard film comprising aluminum and titanium (para 0012). Because Yamamoto teaches that such deposition methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use filtered arc ion plating for the deposition of the aluminum/titanium film of Munz with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive.
The limitation of “consisting essentially of” is interpreted as “comprising” because the specification and claims are not clear as to what is regarded as constituting a material change in the basic and novel characteristics of the metallic layer. Therefore, the previous rejection relying on Kociubczyk is still teaches the claimed invention because Ti-6Al-4V is a metallic layer comprising a mixture of aluminum and titanium or a AlTi alloy.
Applicant argues that the color impression created in Kociubczyk is dependent on a single oxide, whereas the applicant’s invention is dependent on a mixed oxide having a view angle dependent color. This argument is not persuasive because the present claims do not require that the anodic oxidation produces multiple oxides.
Applicant argues that the range of 0.5 to 0.6 wt% NaOH allows for especially good results and thus the Kociubczyk concentration that lies outside the range does not teach the claim limitations. This argument is not persuasive because the Kociubczyk concentration of about 0.4 wt% is so close to the claimed range that one skilled in the art would have expected them to have similar results absent any showing of criticality, which has not been established by showing that 0.4 wt% or another value outside of the claimed range produces inferior results.
Applicant argues that one skilled in the art would not use Kociubczyk to produce colored coating surfaces. This argument is not persuasive because Belousov is cited to teach deposition of Ti-6Al-4V onto a substrate and Chan is cited to teach anodic oxidation of a film deposited by PVD.
Applicant argues that Chan provides no motivation to modify and combine teachings with Kociubczyk because the invention of Chan is based on anodic oxidation in acidic solution. This argument is not persuasive because Chan is only relied upon for teaching anodic oxidation of a PVD film, which would be similarly performed regardless of the electrolyte.
Applicant’s arguments, see pg. 14-16, filed 08/29/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 relying on Videm have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
The previous rejection relying on Videm does not teach the “non-metallic layer deposited between the substrate surface and the single metallic layer” in amended claim 1.
A new rejection relying upon Munz (US 20060019035 A1), Hata (US 20160342242 A1), Homfeldt (DE 102013102746 A1), and Kawasaki (US 20170219483 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797